Case 2:20-cv-09091-PA-AS Document 24 Filed 03/01/21 Page 1 of 3 Page ID #:139




 1    Stephen McArthur (SBN 277712)             Rollin Ransom (SBN 196126)
      stephen@smcarthurlaw.com                  rransom@sidley.com
 2    Thomas Dietrich (SBN 254282)              Ryan Stasell (SBN 307431)
      tom@smcarthurlaw.com                      rstasell@sidley.com
 3    THE MCARTHUR LAW FIRM, P.C.               Paula Salazar (SBN 327349)
      9465 Wilshire Blvd., Ste. 300             psalazar@sidley.com
 4    Beverly Hills, CA 90212                   SIDLEY AUSTIN LLP
      Telephone: (323) 639-4455                 555 West Fifth St., Ste. 4000
 5                                              Los Angeles, CA 90013
      Attorneys for Plaintiff Thrive            Telephone: (213) 896-6000
 6    Natural Care, Inc.
                                                Attorneys for Defendant Thrive
 7                                              Causemetics, Inc.
 8

 9
                            UNITED STATES DISTRICT COURT
10
                           CENTRAL DISTRICT OF CALIFORNIA
11

12
      THRIVE NATURAL CARE, INC.,                Case No. 2:20-cv-9091-PA-AS
13
                       Plaintiff,               JOINT STIPULATION TO
14                                              AMEND PROTECTIVE ORDER
            v.
15
      THRIVE CAUSEMETICS, INC.,
16                                              Hon. Percy Anderson
                       Defendant.
17

18

19

20         Plaintiff Thrive Natural Care, Inc. (“Thrive Natural Care”) and Defendant
21   Thrive Causemetics, Inc. (“Thrive Causemetics”) (together, the “parties”), hereby
22   request that the Court enter the Amended Protective Order attached hereto, so as to
23   provide confidentiality protections to non-parties producing discovery in this case.
24         WHEREAS, the Court entered the Protective Order in this case on January 4,
25   2021 (Doc. 17).
26         WHEREAS, the original Protective Order does not contain provisions stating
27   it applies to discovery produced or provided by non-parties pursuant to subpoena or
28   otherwise.
                                                                         JOINT STIPULATION TO
                                               -1-                   AMEND PROTECTIVE ORDER
                                                                      Case No. 2:20-cv-9091-PA-AS
Case 2:20-cv-09091-PA-AS Document 24 Filed 03/01/21 Page 2 of 3 Page ID #:140




 1         WHEREAS, a non-party who has been served with a subpoena duces tecum
 2   has requested amendment of the Protective Order to ensure the confidentiality
 3   provisions apply to non-parties.
 4         WHEREAS, the parties have agreed to request that the Court amend the
 5   Protective Order to make its confidentiality provisions applicable to non-parties
 6   producing discovery in this case.
 7         WHEREAS, a copy of the parties proposed Amended Protective Order is
 8   filed herewith as Exhibit A. A redline comparing the proposed Amended Protective
 9   Order to the original Protective Order is filed herewith as Exhibit B.
10         IT IS HEREBY STIPULATED by the parties herein, through their counsel of
11   record, that the parties agree to the Court entering the proposed Amended
12   Protective Order, a copy of which is filed herewith as Exhibit A, and that such
13   provisions shall be applicable immediately upon entry by the Court.
14

15   Dated: March 1, 2021                   Respectfully submitted
16                                           THE MCARTHUR LAW FIRM, PC
17
                                             By /s/ Thomas Dietrich
18
                                            Thomas Dietrich
19
                                            Attorneys for Plaintiff Thrive Natural Care,
20                                          Inc.
21

22                                           SIDLEY AUSTIN LLP
23
                                             By /s/ Rollin Ransom (with permission)
24

25
                                            Rollin Ransom

26
                                            Attorneys for Defendant Thrive Causemetics,
                                            Inc.
27

28
                                                                          JOINT STIPULATION TO
                                                                      AMEND PROTECTIVE ORDER
                                               -2-                     Case No. 2:20-cv-9091-PA-AS
Case 2:20-cv-09091-PA-AS Document 24 Filed 03/01/21 Page 3 of 3 Page ID #:141




 1                              CERTIFICATE OF SERVICE
 2   Case Name: Thrive Natural Care, Inc. v. Thrive Causemetics, Inc.
     Case No.: 2:20-cv-9091-PA-AS
 3
     IT IS HEREBY CERTIFIED THAT:
 4
            I, the undersigned, declare under penalty of perjury that I am a citizen of the
 5   United States over 18 years of age. My business address is 9465 Wilshire Blvd.,
     Ste. 300, Beverly Hills, CA 90212. I am not a party to the above-entitled action.
 6
              I have caused service of the following documents, described as:
 7
               JOINT STIPULATION TO AMEND PROTECTIVE ORDER
 8
     on the following parties by electronically filing the foregoing on March 1, 2021,
 9   with the Clerk of the District Court using its ECF System, which electronically
     notifies them.
10
     Rollin Ransom (SBN 196126)                     Attorneys for Defendant
11   rransom@sidley.com
     Ryan Stasell (SBN 307431)
12   rstasell@sidley.com
     Paula Salazar (SBN 327349)
13   psalazar@sidley.com
     SIDLEY AUSTIN LLP
14   555 West Fifth St., Ste. 4000
     Los Angeles, CA 90013
15
     I declare under penalty of perjury under the laws of the United States of America
16   that the foregoing is true and correct.
17

18    Date:     3/1/2021                 By: /s/ Thomas Dietrich
19
                                             Thomas Dietrich

20

21

22

23

24

25

26

27

28
                                                                           JOINT STIPULATION TO
                                                                       AMEND PROTECTIVE ORDER
                                                -3-                     Case No. 2:20-cv-9091-PA-AS
